FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1895
                 _____________________________


EDWARD A. CRAPO, in his capacity
as Alachua County Property Appraiser,

    Appellant/Cross-Appellee,

    v.

ACADEMY FOR FIVE ELEMENT
ACUPUNCTURE, INC., a Florida Non-Profit
Corporation,

    Appellee/Cross-Appellant.
                _____________________________


On appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

                        August 30, 2018

PER CURIAM.

     Edward A. Crapo, Alachua County’s property appraiser since
his election in 1980, appeals the trial court’s affirmation of the
Value Adjustment Board’s (VAB’s) determination that the
property of the Academy for Five Element Acupuncture, Inc., was
entitled to an educational tax exemption, which it has been
granted annually since 2008. On appeal, Crapo argues that the
Academy is not entitled to the educational exemption; on cross-
appeal, the Academy argues that Crapo was not entitled to re-
litigate its entitlement to the educational exemption, which the
Academy successfully litigated against Crapo in 2008—nothing
having changed factually or legally since that time. We tackle the
latter issue first.

     The Academy was founded in 1995 as a not-for-profit private
postsecondary school to provide academic instruction and clinical
training in acupuncture and herbal studies. It held an educational
tax exemption in Broward County until 2008, when it moved to
Gainesville and applied for the same the exemption. At that time,
the property appraiser—Mr. Crapo—denied the exemption,
asserting the Academy was not an “educational institution” for
exemption purposes. The Academy petitioned the VAB and the
case was heard before a special magistrate, who held that section
196.012(5), which defines “educational institution” within the
Florida tax code, was unclear and ambiguous. The magistrate
recommended granting the exemption. The VAB did so, and Mr.
Crapo did not appeal the VAB’s decision.

    As a result, from 2008 through the 2013 tax year, the
Academy held tax exemption status for its property in Alachua
County. In June 2014, however, Mr. Crapo sought to revisit the
matter, issuing a notice disapproving the exemption, asserting
again that the Academy did not meet the statutory definition of an
“educational institution,” which is:

    [A] federal, state, parochial, church, or private school,
    college, or university conducting regular classes and
    courses of study required for eligibility to certification by,
    accreditation to, or membership in the State Department
    of Education of Florida, Southern Association of Colleges
    and Schools, or the Florida Council of Independent
    Schools.

§ 196.012(5), Fla. Stat. (2014). The Academy petitioned the VAB in
opposition to Crapo’s action and a hearing was held before a special
magistrate, who—contrary to the 2008 disposition—denied the
Academy’s petition. The special magistrate concluded that the
Academy was not accredited by any of the institutions enumerated
in section 196.012(5), and that its licensure by the Commission for
Independent Education—a state-created entity within the
Department of Education that oversees “the operation and
establishment of independent postsecondary educational


                                  2
institutions”—did not satisfy the statutory requirement of
accreditation by the State Department of Education of Florida. The
VAB adopted the special magistrate’s findings of fact, but rejected
its legal conclusion, holding that the “license issued by the
Commission for Independent Education, a Department within the
Florida Department of Education, is a Certification. Because the
license is a Certification, the [Academy] qualifies for Exemption.”

     The circuit court affirmed, finding that the Academy met the
definition of “educational institution,” but rejected its argument
that the doctrine of res judicata/administrative finality applied,
thereby allowing Crapo to seek revocation of the 2014 exemption—
even though nothing factual or legally had changed since 2008.

      Turning to the cross-appeal and whether Crapo was barred
from re-litigating the tax exemption, the question posed is whether
re-litigation of a tax exemption is barred where a property
appraiser makes no claim that any factual or legal basis of the
exemption has changed. Stated differently, may a property
appraiser, each year or perhaps every few years, decide to re-
challenge a property owner’s tax exemption even though nothing
factually or legally has changed from prior years?

     Mr. Crapo relies on the general tenet that each tax year’s
assessment “must stand or fall on its own validity” without
reference to prior years, a principle that exists primarily due to the
fluidity of rapidly changing circumstances that affect the factual
and legal bases for an assessment. Container Corp. of Am. v. Long,
274 So. 2d 571, 573 (Fla. 1st DCA 1973) (“Ad valorem taxes
assessed against property in this state for any given tax year must
stand or fall on its own validity, unconnected with the assessment
made against that land during any prior or subsequent year.”);
see Page v. City of Fernandina Beach, 714 So. 2d 1070, 1076 n.5
(Fla. 1st DCA 1998) (quoting Container Corp., 274 So. 2d at 573).
Property appraisers have much discretion in their assessment
authority to address current circumstances: where new facts or
changed laws arise, prior assessments are subordinate to the
determination of whether current circumstances support a change
in an assessment or exemption. This principle applies to
exemptions as well: if the factual or legal basis for a previously-



                                  3
granted exemption has changed, an assessor may address the
exemption’s application under the current circumstances.

      But nothing has changed factually or legally as to the
Academy’s exemption, rendering this general tenet inapplicable;
expanding the already broad authority of property appraisers by
authorizing administrative challenges to previously-granted tax
exemptions serves no cognizable purpose where the factual and
legal underpinnings of an exemption remain the same. As such,
the Academy posits that the doctrine of administrative finality
bars re-litigation of its exemption absent changed circumstances. *
This doctrine (also known as decisional finality), is discussed in
Florida Power Corp. v. Garcia, 780 So. 2d 34, 44 (Fla. 2001), which
said the “doctrine of decisional finality provides that there must be
a “terminal point in every proceeding both administrative and
judicial, at which the parties and the public may rely on a decision
as being final and dispositive of the rights and issues involved
therein.” Id. (citing Austin Tupler Trucking, Inc. v. Hawkins, 377
So. 2d 679, 681 (Fla. 1979)). Like the general tenet just discussed,
“Florida courts do not apply the doctrine of administrative finality
when there has been a significant change of circumstances or there
is a demonstrated public interest.” Delray Med. Ctr., 5 So. 3d at 29.
Here, Mr. Crapo’s challenge to the Academy’s exemption is subject
to decisional finality because it is based on the identical facts and
legal issues previously litigated and decided in the Academy’s
favor in 2008. Crapo took no steps to appeal that determination;
he cannot now seek to annul the basis of that decision absent some
relevant change in either the factual basis for the Academy’s
exemption or the applicable law since that time. Because no
changed circumstances exist, the Academy was justified in relying




    * The Academy also argues that res judicata applies, but we
need not reach those arguments because “[i]n the field of
administrative law, the counterpart to res judicata is
administrative finality.” Delray Med. Ctr., Inc. v. State, Agency for
Health Care Admin., 5 So. 3d 26, 29 (Fla. 4th DCA 2009). For
similar reasons, we need not determine whether collateral estoppel
applies.

                                 4
on the prior determination as to its exemption. It was error for the
trial court to allow Crapo’s challenge to proceed. For this reason,
we need not address Crapo’s challenge to the trial court’s rulings
as to the application of the exemption.

    AFFIRMED.

WETHERELL and JAY, JJ., concur; MAKAR, J., concurring
separately.

                     _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
                _____________________________

MAKAR, J., concurring separately.

     I concur fully as to the disposition of the cross-appeal, but even
if decisional finality did not bar Mr. Crapo’s challenge, the trial
court was correct in recognizing the validity of the Academy’s tax
exemption under section 196.198, Florida Statutes. The Academy
is a private post-secondary education institution that is certified
and regulated by the Florida Department of Education via its
license with the Commission, which established its right to the
exemption. The Department has unequivocally said (in the 2008
proceeding and as amicus in this appeal) that the statutory
exemption extends to those independent post-secondary
educational institutions that meet minimum education standards
set by the Commission for annual licenses. Its position, though
persuasive only on the legal issue presented, is supportable.
Affirmance on this basis is proper as well.

                     _____________________________


John C. Dent, Jr., and Jennifer A. McClain of Dent & McClain,
Chartered, Sarasota, for Appellant/Cross-Appellee.

Paul A. Donnelly and Jung Yoon of Donnelly & Gross, Gainesville,


                                  5
for Appellee/Cross-Appellant.




                                6